Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on January 6, 2021.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, disclose, or suggest, either alone or in combination, a multi-die package and a method of manufacturing thereof comprising:  electrically conductive structures extending perpendicularly from the first surface of the control die to a first exterior surface of the multi-die package to enforce a structural offset of the control die from the first exterior surface, wherein the control die further comprises circuitry to sense a temperature of the MEMS die and to generate correction information to adjust an electrical output of the MEMS die in dependence on sensed temperature; wherein the first surface and the MEMS die are mounted in a manner coupled by a thermally- conductive material, so as to place the circuitry to sense the temperature and a MEMS structure with a movable element in thermal communication with one another as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815